DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Specification

2.	Examiner requests Application to update status of related applications as mentioned in paragraph 0001.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,942,355. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 5-7, 9, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Senanayake et al. [ US Patent Application No 2013/0311411 ], in view of Morris et al. [ US Patent Application No 2016/0350671 ].

5.	As per claim 1, Senanayake discloses the invention as claimed including a method comprising:
	receiving, by a context demon executing on a computing device, values corresponding to a first context item monitored by a context monitor [ i.e. interaction monitoring module monitors and analyses the interactions 140 ] [ 140, Figure 1; and paragraphs 0031, 0034, and 0036-0045 ];
	generating, by the context demon, a historical event stream corresponding to the first context item based on the received values [ i.e. based on past or previously executed sequences of interactions ] [ paragraphs 0051, 0055, and 0083 ];
	determining, by the context daemon, a probability of a particular value of the first context item based on the historical event stream [ i.e. data relating to the likelihood or probability that certain interactions logically follow other interactions and/or the likelihood and/or probability that certain interactions may be desired to be executed ] [ paragraphs 0051, 0066, and 0067 ]; and
	predicting, by the context daemon, a future occurrence of the particular value of the first context item based on the probability [ i.e. predicting a number of potential subsequent interactions ] [ 150, Figure 1; Abstract; and paragraphs 0006, and 0026-0028 ].
	Senanayake does not specifically disclose
	the probability being selected from a group comprising: a short-term probability and a long-term probability.
	Morris discloses
	the probability being selected from a group comprising: a short-term probability and a long-term probability [ i.e. context data values that best apply for predicting the operational outcome of interest under the circumstances relevant at that time or within a time period that is of interest, such as about 15 minutes, about 1 hour or 2 hours ] [ paragraphs 0032, and 0067 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Senanayake and Morris because the teaching of Morris would enable to allow the predictive models to be dynamically updated in response to changes in the environment or monitored data during operation [ Morris, paragraph 0002 ].

6.	As per claim 5, Senanayake discloses receiving, by the context demon, a plurality of values corresponding to more than one context item monitored by a plurality of context Monitors [ i.e. user, software, system, device, sensors ] [ 140, Figure 1; and paragraphs 0034-0048 ].

7.	As per claim 6, Morris discloses wherein the context daemon predicts the future occurrence of the particular value of the first context item based on both the short-term probability and the long-term probability [ paragraphs 0032, and 0067 ].

8.	As per claim 7, Senanayake discloses wherein the received values for the first context item describe a current state of one or more components selected from a group comprising: hardware components of the computing device and software components of the computing device [ i.e. hardware and software applications ] [ paragraphs 0006, and 0034-0048 ].

9.	As per claims 9, and 13-15, they are rejected for similar reasons as stated above in claims 1, and 5-7.

10.	As per claims 17, and 20, they are rejected for similar reasons as stated above in claims 1, and 7.


11.	Claim(s) 2-4, 8, 10-12, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Senanayake et al. [ US Patent Application No 2013/0311411 ], in view of Morris et al. [ US Patent Application No 2016/0350671 ], and further in view of Song et al. [ US Patent Application No 2008/0248789 ].

12.	As per claim 2, Senanayake discloses prior to receiving the values corresponding to the first context item: receiving, by the context daemon from a context client process, a context information request corresponding to the first context item [ i.e. prior interactions ] [ paragraphs 0029, 0086, and 0098 ].  Senanayake in view of Morris does not specifically disclose determining, by the context daemon, that the first context item is not currently monitored by any context monitor, and initializing, by the context daemon, the context monitor corresponding to the first context item.  Song discloses determining, by the context daemon, that the first context item is not currently monitored by any context monitor [ i.e. stopped for necessary sensor data ] [ paragraphs 0043, and 0073 ], and initializing, by the context daemon, the context monitor corresponding to the first context item [ i.e. restart ] [ paragraph 0073 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Senanayake, Morris and Song because the teaching of Song would enable to support energy-efficient context monitoring for context aware application program [ Song, paragraph 0002 ]..

13.	As per claim 3, Song discloses wherein initializing the context monitor comprises dynamically loading a software package corresponding to the context monitor into the context daemon [ paragraph 0043 ].

14.	As per claim 4, Song discloses wherein initializing the context monitor comprises invoking a new context monitor process separate from the context daemon, the new context monitor process corresponding to the context monitor [ i.e. sensors are separate from the mobile middleware ] [ Figure 1 ].

15.	As per claim 8, Song discloses wherein the context monitor generates historical event stream objects that identify a start time, a duration, and a context item value that describes an event in the historical event stream [ paragraphs 0008, 0012, and 0049 ].

16.	As per claims 10-12, and 16, they are rejected for similar reasons as stated above in claims 2-4, and 8.

17.	As per claim 18, it is rejected for similar reasons as stated above in claim 2.

18.	As per claim 19, it is rejected for similar reasons as stated above in claims 6, and 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446